Exhibit 10.15

CITIGROUP

1999 STOCK INCENTIVE PLAN

(as amended and restated effective January 1, 2009)

1. Purpose

The purposes of the Citigroup 1999 Stock Incentive Plan (the “Plan”) are to
(i) attract and retain Employees by providing compensation opportunities that
are competitive with other companies; (ii) provide incentives to those Employees
who contribute significantly to the long-term performance and growth of the
Company and its Subsidiaries and (iii) align Employees’ long-term financial
interests with those of the Company’s stockholders.

2. Effective Date

The Plan became effective on April 30, 1999, following its approval by
stockholders. The Plan was first amended and restated as of April 19, 2005, at
which time the Company ceased making awards under the Prior Plans; provided,
however, that such Prior Plans remained effective solely with respect to awards
that were outstanding as of April 19, 2005. Section 6(g) of the Plan was further
amended on October 17, 2006. This second amendment and restatement of the Plan
was adopted on September 15, 2008, and will become effective January 1, 2009.
Awards outstanding under the Plan as of January 1, 2009 shall be operated in
compliance with the terms of this amended and restated Plan notwithstanding
anything to the contrary in the applicable Award Agreement.

3. Definitions

“Award” shall mean an Option, SAR or other form of Stock Award granted under the
Plan.

“Award Agreement” shall mean the paper or electronic document evidencing an
Award granted under the Plan.

“Board” shall mean the Board of Directors of the Company.

“Change of Control” shall have the meaning set forth in Section 13.

“Code” shall mean the Internal Revenue Code of 1986, as amended, including any
rules and regulations promulgated thereunder.

“Committee” shall mean the Personnel and Compensation Committee of the Board,
the members of which shall satisfy the requirements of Rule 16b-3 of the 1934
Act and who shall also qualify, and remain qualified as “outside directors,” as
defined in Section 162(m) of the Code.

 

1



--------------------------------------------------------------------------------

“Common Stock” shall mean the common stock of the Company, par value $.01 per
share.

“Company” shall mean Citigroup Inc., a Delaware Corporation.

“Covered Employee” shall mean “covered employee” as such term is defined in
Section 162(m) of the Code.

“Deferred Stock” shall mean an Award payable in shares of Common Stock at the
end of a specified deferral period that is subject to the terms, conditions and
limitations described or referred to in Section 7(c)(iv) and Section 7(d).

“Employee” shall have the meaning set forth in General Instruction A to the
Registration Statement on Form S-8 promulgated under the Securities Act of 1933,
as amended, or any successor form or statute, as determined by the Committee.

“Fair Market Value” shall mean, in the case of a grant of an Option or a SAR,
the closing price of a share of Common Stock on the New York Stock Exchange, or
on any national securities exchange on which the shares of Common Stock are then
listed, on the trading date immediately preceding the date on which the Option
or the SAR was granted.

“ISO” shall mean an incentive stock option as defined in Section 422 of the
Code.

“Nonqualified Stock Option” shall mean an Option that is granted to a
participant that is not designated as an ISO.

“Option” shall mean the right to purchase a specified number of shares of Common
Stock at a stated exercise price for a specified period of time subject to the
terms, conditions and limitations described or referred to in Section 7(a) and
Section 7(d). The term “Option” as used in this Plan includes the terms
“Nonqualified Stock Option” and “ISO”.

“Participant” shall mean an Employee who has been granted an Award under the
Plan.

“Plan Administrator” shall have the meaning set forth in Section 10.

“Prior Plans” shall mean the Citicorp 1997 Stock Incentive Plan, the Travelers
Group Capital Accumulation Plan, and the Citigroup Employee Incentive Plan
(formerly the Travelers Group Employee Incentive Plan).

“Restricted Stock” shall mean an Award of Common Stock that is subject to the
terms, conditions, restrictions and limitations described or referred to in
Section 7(c)(iii) and Section 7(d).

 

2



--------------------------------------------------------------------------------

“SAR” shall mean a stock appreciation right that is subject to the terms,
conditions, restrictions and limitations described or referred to in
Section 7(b) and Section 7(d).

“Section 16(a) Officer” shall mean an Employee who is subject to the reporting
requirements of Section 16(a) of the 1934 Act.

“Separation from Service” shall have the meaning set forth in
Section 1.409A-1(h) of the Treasury Regulations.

“Specified Employee” shall have meaning set forth in Section 409A of the Code.

“Stock Award” shall have the meaning set forth in Section 7(c)(i).

“Stock Payment” shall mean a stock payment that is subject to the terms,
conditions, and limitations described or referred to in Section 7(c)(iii) and
Section 7(d).

“Stock Unit” shall mean a stock unit that is subject to the terms, conditions
and limitations described or referred to in Section 7(c)(v) and Section 7(d).

“Subsidiary” shall mean any entity that is directly or indirectly controlled by
the Company or any entity, including an acquired entity, in which the Company
has a significant equity interest, as determined by the Committee in its sole
discretion, provided that with respect to any Award that is subject to
Section 409A of the Code, “Subsidiary” shall mean a corporation or other entity
in a chain of corporations or other entities in which each corporation or other
entity, starting with the Company, has a controlling interest in another
corporation or other entity in the chain, ending with such corporation or other
entity. For purposes of the preceding sentence, the term “controlling interest”
has the same meaning as provided in Section 1.414(c)-2(b)(2)(i) of the Treasury
Regulations, provided that the language “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Section 1.414(c)-2(b)(2)(i) of
the Treasury Regulations. Notwithstanding the foregoing, for the purpose of
determining whether a corporation or other entity is a Subsidiary for purposes
of Section 5(a) hereof, if the Awards proposed to be granted to Employees of
such corporation or other entity would be granted based upon legitimate business
criteria, the term “controlling interest” has the same meaning as provided in
Section 1.414(c)-2(b)(2)(i) of the Treasury Regulations, provided that the
language “at least 20 percent” is used instead of “at least 80 percent” each
place it appears in Code Section 1.414(c)-2(b)(2)(i). For purposes of
determining ownership of an interest in an organization, the rules of Sections
1.414(c)-3 and 1.414(c)-4 of the Treasury Regulations apply.

“Treasury Regulations” shall mean the regulations promulgated under the Code by
the United States Internal Revenue Service, as amended.

 

3



--------------------------------------------------------------------------------

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder and any successor thereto.

4. The Committee

 

  (a) Committee Authority. The Committee shall have full and exclusive power to
administer and interpret the Plan, to grant Awards and to adopt such
administrative rules, regulations, procedures and guidelines governing the Plan
and the Awards as it deems appropriate, in its sole discretion, from time to
time. The Committee’s authority shall include, but not be limited to, the
authority to (i) determine the type of Awards to be granted under the Plan;
(ii) select Award recipients and determine the extent of their participation;
and (iii) establish all other terms, conditions, and limitations applicable to
Awards, Award programs and the shares of Common Stock issued pursuant thereto.
The Committee may accelerate or defer the vesting or payment of Awards, cancel
or modify outstanding Awards, waive any conditions or restrictions imposed with
respect to Awards or the Common Stock issued pursuant to Awards and make any and
all other determinations that it deems appropriate with respect to the
administration of the Plan, subject to the limitations contained in Sections
4(d) and 7(d) and Section 409A of the Code with respect to all Participants, and
subject to the provisions of Section 162(m) of the Code with respect to Covered
Employees.

 

  (b) Administration of the Plan. The administration of the Plan shall be
managed by the Committee. The Committee shall have the power to prescribe and
modify, as necessary, the form of Award Agreement, to correct any defect, supply
any omission or clarify any inconsistency in the Plan and/or in any Award
Agreement and to take such actions and make such administrative determinations
that the Committee deems appropriate in its sole discretion. Any decision of the
Committee in the administration of the Plan, as described herein, shall be
final, binding and conclusive on all parties concerned, including the Company,
its stockholders and Subsidiaries and all Participants.

 

  (c) Delegation of Authority. To the extent permitted by applicable law, the
Committee may at any time delegate to one or more officers or directors of the
Company some or all of its authority over the administration of the Plan, with
respect to persons who are not Section 16(a) Officers or Covered Employees.

 

  (d) Prohibition Against Repricing. Notwithstanding any provision of this Plan
to the contrary, in no event shall (i) any repricing (within the meaning of U.S.
generally accepted accounting principles or any applicable stock exchange rule)
of Awards issued under the Plan be permitted at any time under any
circumstances, or (ii) any new Awards be issued in substitution for outstanding
Awards previously granted to Participants if such action would be considered a
repricing (within the meaning of U.S. generally accepted accounting principles
or any applicable stock exchange rule).

 

4



--------------------------------------------------------------------------------

  (e) Indemnification. No member of the Committee nor any other person to whom
any duty or power relating to the administration or interpretation of the Plan
has been delegated shall be personally liable for any action or determination
made with respect to the Plan, except for his or her own willful misconduct or
as expressly provided by statute. The members of the Committee and its delegates
shall be entitled to indemnification and reimbursement from the Company. In the
performance of its functions under the Plan, the Committee (and each member of
the Committee and its delegates) shall be entitled to rely upon information and
advice furnished by the Company’s officers, accountants, counsel and any other
party they deem appropriate, and neither the Committee nor any such person shall
be liable for any action taken or not taken in reliance upon any such advice.

5. Participation

 

  (a) Eligible Employees. Subject to Section 7(a)(i), the Committee shall
determine which Employees shall be eligible to receive Awards under the Plan.
With respect to Employees subject to U.S. income tax, Options and SARs shall
only be granted to such Employees who provide direct services to the Company or
a Subsidiary of the Company as of the date of grant of the Option or SAR.

 

  (b) Participation by Subsidiaries. Employees of Subsidiaries may participate
in the Plan upon approval of Awards to such Employees by the Committee. A
Subsidiary’s participation in the Plan may be conditioned upon the Subsidiary’s
agreement to reimburse the Company for costs and expenses of such participation,
as determined by the Company. The Committee may terminate the Subsidiary’s
participation in the Plan at any time and for any reason. If a Subsidiary’s
participation in the Plan shall terminate, such termination shall not relieve it
of any obligations theretofore incurred by it under the Plan, except with the
approval of the Committee, and the Committee shall determine, in its sole
discretion, the extent to which Employees of the Subsidiary may continue to
participate in the Plan with respect to previously granted Awards. Unless the
Committee determines otherwise, a Subsidiary’s participation in the plan shall
terminate upon the occurrence of any event that results in such entity no longer
constituting a Subsidiary as defined herein; provided, however, that such
termination shall not relieve such Subsidiary of any of its obligations to the
Company theretofore incurred by it under the Plan, except with the approval of
the Committee. Notwithstanding the foregoing, unless otherwise specified by the
Committee, upon any such Subsidiary ceasing to be a Subsidiary as defined
herein, the Employees and Participants employed by such Subsidiary shall be
deemed to have terminated employment for purposes of the Plan. With respect to
Awards subject to Section 409A of the Code, for purposes of determining whether
a distribution is due to a Participant, such Participant’s employment shall be
deemed terminated as described in the preceding sentence only if the Committee
determines that a Separation from Service has occurred.

 

5



--------------------------------------------------------------------------------

  (c) Participation outside of the United States. In order to facilitate the
granting of Awards to Employees who are foreign nationals or who are employed
outside of the U.S., the Committee may provide for such special terms and
conditions, including, without limitation, substitutes for Awards, as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. The Committee may approve any supplements to,
or amendments, restatements or alternative versions of this Plan as it may
consider necessary or appropriate for the purposes of this Section 5(c) without
thereby affecting the terms of this Plan as in effect for any other purpose, and
the Secretary or other appropriate officer of the Company may certify any such
documents as having been approved and adopted pursuant to properly delegated
authority; provided, that no such supplements, amendments, restatements or
alternative versions shall include any provisions that are inconsistent with the
intent and purpose of this Plan, as then in effect; and further provided that
any such action taken with respect to a Covered Employee shall be taken in
compliance with Section 162(m) of the Code and that any such action taken with
respect to an Employee who is subject to Section 409A of the Code shall be taken
in compliance with Section 409A of the Code.

6. Available Shares of Common Stock

 

  (a) Shares Subject to the Plan. Common Stock issued pursuant to Awards granted
under the Plan may be shares that have been authorized but unissued, or have
been previously issued and reacquired by the Company, or both. Reacquired shares
may consist of shares purchased in open market transactions or otherwise.
Subject to the following provisions of this Section 6, the aggregate number of
shares of Common Stock that may be issued to Participants pursuant to Awards
granted under the Plan shall not exceed the number of shares of Common Stock
available for grant under the Plan as of April 19, 2005, prior to the approval
of the amended and restated Plan, plus an additional two hundred fifty million
(250,000,000) shares of Common Stock.

 

  (b) Termination of Prior Plans. The Board adopted resolutions terminating the
Prior Plans with respect to new awards effective as of April 19, 2005.

 

  (c) Forfeited Awards. Awards made under the Plan which, at any time, are
forfeited, expire or are canceled or settled without issuance of shares shall
not count towards the maximum number of shares that may be issued under the Plan
as set forth in Section 6(a) and shall be available for future Awards under the
Plan.

 

  (d)

Shares Used to Pay Exercise Price and Taxes. As may be permitted by the
Committee, if a Participant pays the exercise price of an Option by surrendering
previously owned shares, or arranges to have the appropriate number of shares
otherwise issuable upon exercise withheld, and/or surrenders shares or has
shares withheld to cover the withholding tax liability associated with an Option
exercise

 

6



--------------------------------------------------------------------------------

 

or vesting of an Award, shares issued in respect of any Award equal in number to
the number of surrendered and/or withheld shares shall not count towards the
maximum number of shares that may be issued under the Plan as set forth in
Section 6(a) and shall be available for future awards under the Plan.

 

  (e) Other Items Not Included in Allocation. The maximum number of shares that
may be issued under the Plan as set forth in Section 6(a) shall not be affected
by (i) the payment in cash of dividends or dividend equivalents in connection
with outstanding Awards; (ii) the granting or payment of stock-denominated
Awards that by their terms may be settled only in cash; or (iii) Awards that are
granted through the assumption of, or in substitution for, outstanding awards
previously granted to individuals who have become Employees as a result of a
merger, consolidation, or acquisition or other corporate transaction involving
the Company or a Subsidiary.

 

  (f) Other Limitations on Shares that May be Granted under the Plan. Subject to
Section 6(g), the aggregate number of shares of Common Stock that may be granted
to any single individual during the term of the Plan in the form of Options
and/or SARs shall not exceed fifty million (50,000,000).

 

  (g)

Adjustments. In the event of any change in the Company’s capital structure on
account of (i) any extraordinary dividend, stock dividend, stock split, reverse
stock split or any similar equity restructuring, or (ii) any combination or
exchange of equity securities, merger, consolidation, recapitalization,
reorganization, divesture or other distribution (other than ordinary cash
dividends) of assets to stockholders, or any other similar event affecting the
Company’s capital structure, to the extent necessary to prevent the enlargement
or diminution of the rights of Participants, the Committee shall make
appropriate equitable adjustments to (A) the maximum number of shares of Common
Stock that may be issued under the Plan as set forth in Section 6(a); (B) to the
extent permitted under Section 162(m) of the Code, the maximum number of shares
that may be granted pursuant to Section 6(f); (C) the number or kind of shares
subject to an outstanding Award; (D) subject to the limitation contained in
Section 4(d), the exercise price applicable to an outstanding Award; and/or
(E) any measure of performance that relates to an outstanding Award, in each
case in order to reflect such change in the Common Stock. Any adjustment to ISOs
under this Section 6(g) shall be made only to the extent not constituting a
“modification” within the meaning of Section 424(h)(3) of the Code, and any
adjustments under this Section 6(g) shall be made in a manner that does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the 1934
Act. With respect to Awards subject to Section 409A of the Code, any adjustments
or substitutions under this Section 6(g) shall conform to the requirements of
Section 409A of the Code. Furthermore, with respect to Awards intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
such adjustments or substitutions shall be made only to the extent that the
Committee determines that such adjustments or substitutions may be made without

 

7



--------------------------------------------------------------------------------

 

causing the Company to be denied a tax deduction on account of Section 162(m) of
the Code. The Company shall give each Participant notice of an adjustment or
substitution hereunder and, upon notice, such adjustment or substitution shall
be conclusive and binding for all purposes. Notwithstanding the foregoing, the
Committee may, in its discretion, decline to adjust any Award made to a
Participant, if it determines that such adjustment would violate applicable law
or result in adverse tax consequences to the Participant or to the Company.

7. Awards Under The Plan

Awards under the Plan may be granted as Options, SARs or Stock Awards, as
described below. Awards may be granted singly, in combination or in tandem as
determined by the Committee, in its sole discretion.

 

  (a) Options. Options granted under the Plan may be Nonqualified Stock Options
or ISOs or any other type of stock option permitted under the Code. Options
shall expire after such period, not to exceed ten years, as may be determined by
the Committee. If an Option is exercisable in installments, such installments or
portions thereof that become exercisable shall remain exercisable until the
Option expires or is otherwise canceled pursuant to its terms. Except as
otherwise provided in Sections 7(a) and (d), Awards of Nonqualified Stock
Options shall be subject to the terms, conditions, restrictions, and limitations
determined by the Committee, in its sole discretion, from time to time.

 

  (i) ISOs. The terms and conditions of any ISOs granted hereunder shall be
subject to the provisions of Section 422 of the Code, and except as provided in
Section 7(d), the terms, conditions, limitations and administrative procedures
established by the Committee from time to time in accordance with the Plan. At
the discretion of the Committee, ISOs may be granted to any employee of the
Company, its parent or any subsidiary of the Company, as such terms are defined
in Sections 424(e) and (f) of the Code.

 

  (ii)

Reload Options. Except as provided in this Section 7(a)(ii), no Reload Options
shall be granted after April 19, 2005. With respect to any (A) Option granted
under the Plan, a Prior Plan or any other plan of the Company on or prior to
April 19, 2005 (an “Original Option”) or (B) any Reload Option granted in
connection with the exercise of an Original Option, if a Participant tenders
shares of Common Stock to pay the exercise price of any such Option, and/or
arranges to have a portion of the shares otherwise issuable upon exercise
withheld or sold to pay the applicable withholding taxes, the Participant may
receive, but only if provided by the terms of the Original Option, a new “Reload
Option” covering a number of shares of Common Stock equal to the sum of the
number of shares tendered to pay the exercise price and the number of shares
used to pay the withholding taxes. Reload Options will be granted subject to
such terms, conditions, restrictions and limitations as provided by the terms of
the Original Option, subject to such

 

8



--------------------------------------------------------------------------------

 

modifications thereto as the Committee, in its sole discretion, may from time to
time deem appropriate; provided, however, that any such modification shall
comply with Section 409A of the Code, to the extent applicable. A Reload Option
may not otherwise be granted under the terms of the Plan. To the extent a Reload
Option is granted in respect of an Original Option granted under the Plan or
Prior Plan, shares issued in connection with such Reload Option shall count
towards the maximum number of shares of Common Stock that may be issued to
Participants pursuant to Awards granted under the Plan as set forth in
Section 6(a) and any individual Participant pursuant to Section 6(f). A Reload
Option granted hereunder shall not be subject to the maximum vesting
requirements of Section 7(d).

 

  (iii) Exercise Price. The Committee shall determine the exercise price per
share for each Option, which shall not be less than 100% of the Fair Market
Value at the time of grant.

 

  (iv) Exercise of Options. Upon satisfaction of the applicable conditions
relating to vesting and exercisablility, as determined by the Committee, and
upon payment in full of the exercise price and applicable taxes due, the
Participant shall be entitled to exercise the Option and receive the number of
shares of Common Stock issuable in connection with the Option exercise. The
shares issued in connection with the Option exercise may be subject to such
conditions and restrictions as the Committee may determine, from time to time.
The exercise price of an Option and applicable withholding taxes relating to an
Option exercise may be paid by methods permitted by the Committee from time to
time including, but not limited to, (1) a cash payment in U.S. dollars;
(2) tendering (either actually or by attestation) shares of Common Stock owned
by the Participant for at least six (6) months, valued at the fair market value
at the time of exercise; (3) arranging to have the appropriate number of shares
of Common Stock issuable upon the exercise of an Option withheld or sold; or
(4) any combination of the above. Additionally, the Committee may provide that
an Option may be “net exercised”, meaning that upon the exercise of an Option or
any portion thereof, the Company shall deliver the greatest number of whole
shares of Common Stock having a fair market value on the date of exercise not in
excess of the difference between the aggregate fair market value of the shares
of Common Stock subject to the Option (or the portion of such Option then being
exercised) and the aggregate exercise price for all such shares of Common Stock
under the Option (or the portion thereof then being exercised), with any
fractional share that would result from such equation to be payable in cash.

 

  (v)

ISO Grants to 10% Stockholders. Notwithstanding anything to the contrary in this
Section 7(a), if an ISO is granted to a Participant who owns stock representing
more than ten percent of the voting power of all classes of stock

 

9



--------------------------------------------------------------------------------

 

of the Company or of a subsidiary or parent, as such terms are defined in
Section 424(e) and (f) of the Code, the term of the Option shall not exceed five
years from the time of grant of such Option and the exercise price shall be at
least 110 percent (110%) of the Fair Market Value (at the time of grant) of the
Common Stock subject to the Option.

 

  (vi) $100,000 Per Year Limitation for ISOs. To the extent the aggregate Fair
Market Value (determined at the time of grant) of the Common Stock for which
ISOs are exercisable for the first time by any Participant during any calendar
year (under all plans of the Company) exceeds $100,000, such excess ISOs shall
be treated as Nonqualified Stock Options.

 

  (vii) Disqualifying Dispositions. Each Participant awarded an ISO under the
Plan shall notify the Company in writing immediately after the date he or she
makes a disqualifying disposition of any shares of Common Stock acquired
pursuant to the exercise of such ISO. A disqualifying disposition is any
disposition (including any sale) of such Common Stock before the later of
(i) two years after the time of grant of the ISO or (ii) one year after the date
the Participant acquired the shares of Common Stock by exercising the ISO. The
Company may, if determined by the Committee and in accordance with procedures
established by it, retain possession of any shares of Common Stock acquired
pursuant to the exercise of an ISO as agent for the applicable Participant until
the end of the period described in the preceding sentence, subject to complying
with any instructions from such Participant as to the sale of such Stock.

 

  (b) Stock Appreciation Rights. A SAR represents the right to receive a payment
in cash, Common Stock, or a combination thereof, in an amount equal to the
excess of the fair market value of a specified number of shares of Common Stock
at the time the SAR is exercised over the exercise price of such SAR which shall
be no less then 100% of the Fair Market Value of the same number of shares at
the time the SAR was granted, except that if a SAR is granted retroactively in
substitution for an Option, the exercise price of such SAR shall be the Fair
Market Value at the time such Option was granted. Any such substitution of a SAR
for an Option granted to a Covered Employee may only be made in compliance with
the provisions of Section 162(m) of the Code. Except as otherwise provided in
Section 7(d), Awards of SARs shall be subject to the terms, conditions,
restrictions and limitations determined by the Committee, in its sole
discretion, from time to time; provided, however, that no SAR shall be granted
to (or substituted for an Option granted to) an Employee who is subject to
United States federal income tax. A SAR may only be granted to Employees to whom
an Option could be granted under the Plan.

 

  (c) Stock Awards.

 

  (i)

Form of Awards. The Committee may grant Awards (“Stock Awards”) that are payable
in shares of Common Stock or denominated in units equivalent in

 

10



--------------------------------------------------------------------------------

 

value to shares of Common Stock or are otherwise based on or related to shares
of Common Stock, including, but not limited to, Awards of Restricted Stock,
Deferred Stock and Stock Units. Except as otherwise provided in Section 7(d),
Stock Awards shall be subject to such terms, conditions, restrictions and
limitations as the Committee may determine to be applicable to such Stock
Awards, in its sole discretion, from time to time.

 

  (ii) Stock Payment. If not prohibited by applicable law and to the extent
allowed by Section 7(d) of the Plan, the Committee may issue unrestricted shares
of Common Stock, alone or in tandem with other Awards, in such amounts and
subject to such terms and conditions as the Committee shall from time to time in
its sole discretion determine; provided, however, that to the extent
Section 409A of the Code is applicable to the grant of unrestricted shares of
Common Stock that are issued in tandem with another Award, then such tandem
Awards shall conform to the requirements of Section 409A of the Code. A Stock
Payment under the Plan may be granted as, or in payment of, a bonus (including
without limitation any compensation that is intended to qualify as
performance-based compensation for purposes of Section 162(m) of the Code), or
to provide incentives or recognize special achievements or contributions. Any
shares of Common Stock used for such payment may be valued at a fair market
value at the time of payment as determined by the Committee in its sole
discretion.

 

  (iii) Restricted Stock. Except as otherwise provided in Section 7(d), Awards
of Restricted Stock shall be subject to the terms, conditions, restrictions, and
limitations determined by the Committee, in its sole discretion, from time to
time. The number of shares of Restricted Stock allocable to an Award under the
Plan shall be determined by the Committee in its sole discretion.

 

  (iv) Deferred Stock. Except as otherwise provided in Section 7(d) and subject
to Section 409A of the Code to the extent applicable, Awards of Deferred Stock
shall be subject to the terms, conditions, restrictions and limitations
determined by the Committee, in its sole discretion, from time to time. A
Participant who receives an Award of Deferred Stock shall be entitled to receive
the number of shares of Common Stock allocable to his or her Award, as
determined by the Committee in its sole discretion, from time to time, at the
end of a specified deferral period determined by the Committee. Awards of
Deferred Stock represent only an unfunded, unsecured promise to deliver shares
in the future and do not give Participants any greater rights than those of an
unsecured general creditor of the Company.

 

  (v) Stock Units. A Stock Unit is an Award denominated in shares of Common
Stock that may be settled either in shares of Common Stock or in cash, in the
discretion of the Committee, and, except as otherwise provided in Section 7(d)
and subject to Section 409A of the Code to the extent applicable, shall be
subject to such other terms, conditions, restrictions and limitations determined
by the Committee from time to time in its sole discretion.

 

11



--------------------------------------------------------------------------------

  (d) Minimum Vesting. Notwithstanding any provision of this Plan to the
contrary and except as provided in this Section 7(d), Section 7(a)(ii),
Section 7(e) and Section 13, Awards shall not vest more rapidly than ratably
over a three-year period; provided, however, that (i) the Committee may, in its
sole discretion, provide for accelerated vesting of any such Award on account of
a Participant’s retirement, death, disability, leave of absence, termination of
employment, the sale or other disposition of a Participant’s employer or any
other similar event, (ii) the Committee may, in its sole discretion, provide for
accelerated vesting of any such Award upon the achievement of performance
criteria specified by the Committee, as provided in Section 7(e), related to a
period of performance of not less than one year, and (iii) no more than twenty
percent (20%) of the shares of Common Stock reserved for issuance under the Plan
pursuant to Section 6(a) may be granted subject to awards with such other
vesting requirements, if any, as the Committee may establish in its sole
discretion (which number of shares shall not include any shares subject to
Awards granted pursuant to Section 7(a)(ii) or Section 7(e)).

 

  (e) Performance Criteria. At the discretion of the Committee, Awards may be
made subject to, or may vest on an accelerated basis upon, the achievement of
performance criteria related to a period of performance of not less than one
year, which may be established on a Company-wide basis or with respect to one or
more business units or divisions or Subsidiaries and may be based upon the
attainment of criteria as may be determined by the Committee. When establishing
performance criteria for any performance period, the Committee may exclude any
or all “extraordinary items” as determined under U.S. generally accepted
accounting principles including, without limitation, the charges or costs
associated with restructurings of the Company or any Subsidiary, discontinued
operations, other unusual or non-recurring items, and the cumulative effects of
accounting changes. The Committee may also adjust the performance criteria for
any performance period as it deems equitable in recognition of unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles, or such other factors as the Committee may determine.

8. Forfeiture Provisions Following a Termination of Employment

In any instance where the rights of a Participant with respect to an Award
extend past the date of termination of a Participant’s employment, all of such
rights shall terminate and be forfeited, if, in the determination of the
Committee, the Participant, at any time subsequent to his or her termination of
employment engages, directly or indirectly, either personally or as an employee,
agent, partner, stockholder, officer or director of, or consultant to, any
entity or person engaged in any business in which the Company or its affiliates
is engaged, in conduct that breaches any obligation or duty of such Participant
to the Company or a Subsidiary or that is in material competition with the
Company or a Subsidiary or is materially injurious to the Company or a
Subsidiary, monetarily or otherwise, which conduct shall include, but not

 

12



--------------------------------------------------------------------------------

be limited to, (i) disclosing or misusing any confidential information
pertaining to the Company or a Subsidiary; (ii) any attempt, directly or
indirectly, to induce any employee, agent, insurance agent, insurance broker or
broker-dealer of the Company or any Subsidiary to be employed or perform
services elsewhere; (iii) any attempt by a Participant, directly or indirectly,
to solicit the trade of any customer or supplier or prospective customer or
supplier of the Company or any Subsidiary or (iv) disparaging the Company, any
Subsidiary or any of their respective officers or directors. The Committee shall
make the determination of whether any conduct, action or failure to act falls
within the scope of activities contemplated by this Section 8, in its sole
discretion. For purposes of this Section 8, a Participant shall not be deemed to
be a stockholder of a competing entity if the Participant’s record and
beneficial ownership amount to not more than one percent (1%) of the outstanding
capital stock of any company subject to the periodic and other reporting
requirements of the 1934 Act.

9. Dividends and Dividend Equivalents

The Committee may, in its sole discretion, provide that Stock Awards shall earn
dividends or dividend equivalents. Such dividends or dividend equivalents may be
paid currently or may be credited to an account maintained on the books of the
Company. Any payment or crediting of dividends or dividend equivalents will be
subject to such terms, conditions, restrictions and limitations as the Committee
may establish, from time to time, in its sole discretion, including, without
limitation, reinvestment in additional shares of Common Stock or common share
equivalents; provided, however, if the payment or crediting of dividends or
dividend equivalents is in respect of a Stock Award that is subject to
Section 409A of the Code, then the payment or crediting of such dividends or
dividend equivalents shall conform to the requirements of Section 409A of the
Code and such requirements shall be specified in writing. Any shares purchased
by or on behalf of Participants in a dividend reinvestment program established
under the Plan shall not count towards the maximum number of shares that may be
issued under the Plan as set forth in Section 6(a), provided that such shares
are purchased in open-market transactions or are treasury shares purchased
directly from the Company at fair market value at the time of purchase. Unless
the Committee determines otherwise, Section 16(a) Officers may not participate
in dividend reinvestment programs established under the Plan.

10. Voting

The Committee shall determine whether a Participant shall have the right to
direct the vote of shares of Common Stock allocated to a Stock Award. If the
Committee determines that an Award shall carry voting rights, the shares
allocated to such Award shall be voted by such person as the Committee may
designate (the “Plan Administrator”) in accordance with instructions received
from Participants (unless to do so would constitute a violation of fiduciary
duties or any applicable exchange rules). Shares subject to Awards as to which
no instructions are received shall be voted by the Plan Administrator
proportionately in accordance with instructions received from Participants
(unless to do so would constitute a violation of fiduciary duties or any
applicable exchange rules).

 

13



--------------------------------------------------------------------------------

11. Payments and Deferrals

 

  (a) Payment of vested Awards may be in the form of cash, Common Stock or
combinations thereof as the Committee shall determine, subject to such terms,
conditions, restrictions and limitations as it may impose. The Committee may
(i) postpone the exercise of Options or SARs (but not beyond their expiration
dates), (ii) require or permit Participants to elect to defer the receipt or
issuance of shares of Common Stock pursuant to Awards or the settlement of
Awards in cash under such rules and procedures as it may establish, in its
discretion, from time to time, (iii) provide for deferred settlements of Awards
including the payment or crediting of earnings on deferred amounts, or the
payment or crediting of dividend equivalents where the deferred amounts are
denominated in common share equivalents, (iv) stipulate in any Award Agreement,
either at the time of grant or by subsequent amendment, that a payment or
portion of a payment of an Award be delayed in the event that Section 162(m) of
the Code (or any successor or similar provision of the Code) would disallow a
tax deduction by the Company for all or a portion of such payment; provided,
that the period of any such delay in payment shall be until the payment, or
portion thereof, is tax deductible, or such earlier date as the Committee shall
determine in its sole discretion. Notwithstanding the forgoing, with respect to
any Award subject to Section 409A of the Code, the Committee shall not take any
action described in the preceding sentence unless it determines that such action
will not result in any adverse tax consequences for any Participant under
Section 409A of the Code.

 

  (b) If, pursuant to any Award granted under the Plan, a Participant is
entitled to receive a payment on a specified date, such payment shall be deemed
made as of such specified date if it is made (i) not earlier than 30 days before
such specified date and (ii) not later than December 31 of the year in which
such specified date occurs or, if later, the fifteenth day of the third month
following such specified date, in each case provided that the Participant shall
not be permitted, directly or indirectly, to designate the taxable year in which
such payment is made.

 

  (c) Notwithstanding the foregoing, if a Participant is a Specified Employee at
the time of his or her Separation from Service, any payment(s) with respect to
any Award subject to Section 409A of the Code to which such Participant would
otherwise be entitled by reason of such Separation from Service shall be made on
the date that is six months after the Participant’s Separation from Service (or,
if earlier, the date of the Participant’s death).

 

  (d) If, pursuant to any Award granted under the Plan, a Participant is
entitled to a series of installment payments, such Participant’s right to the
series of installment payments shall be treated as a right to a series of
separate payments and not as a right to a single payment. For purposes of the
preceding sentence, the term “series of installment payments” has the same
meaning as provided in Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.

 

14



--------------------------------------------------------------------------------

12. Nontransferability

Awards granted under the Plan, and during any period of restriction on
transferability, shares of Common Stock issued in connection with the exercise
of an Option or a SAR, may not be sold, pledged, hypothecated, assigned,
margined or otherwise transferred in any manner other than by will or the laws
of descent and distribution, unless and until the shares underlying such Award
have been issued, and all restrictions applicable to such shares have lapsed or
have been waived by the Committee. No Award or interest or right therein shall
be subject to the debts, contracts or engagements of a Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, lien, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy and divorce), and any attempted disposition
thereof shall be null and void, of no effect, and not binding on the Company in
any way. Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit (on such terms, conditions and limitations as it may
establish) Nonqualified Stock Options (including non-qualified Reload Options)
and/or shares issued in connection with an Option or a SAR exercise that are
subject to restrictions on transferability, to be transferred one time to a
member of a Participant’s immediate family or to a trust or similar vehicle for
the benefit of a Participant’s immediate family members. During the lifetime of
a Participant, all rights with respect to Awards shall be exercisable only by
such Participant or, if applicable pursuant to the preceding sentence, a
permitted transferee.

13. Change of Control

 

(a) Notwithstanding any provisions of this Plan to the contrary, the Committee
may, in its sole discretion, at the time an Award is made hereunder or at any
time prior to, coincident with or after the time of a Change of Control:

 

  (i) provide for the acceleration of any time periods relating to the vesting,
exercise, payment or distribution of such Awards so that such Awards may be
vested, exercised, paid or distributed in full on or before a date fixed by the
Committee;

 

  (ii) provide for the purchase of such Awards, upon the Participant’s request,
for an amount of cash equal to the amount that could have been obtained upon the
exercise, payment or distribution of such rights had such Awards been currently
exercisable or payable;

 

  (iii) provide for the termination of any then outstanding Awards or make any
other adjustment to the Awards then outstanding as the Committee deems necessary
or appropriate to reflect such transaction or change; or

 

  (iv) cause the Awards then outstanding to be assumed, or new rights
substituted therefore, by the surviving corporation in such change.

 

15



--------------------------------------------------------------------------------

(b) A “Change of Control” shall be deemed to occur if and when:

 

  (i) any person, including a “person” as such term is used in Section 14(d)(2)
of the 1934 Act (a “Person”), is or becomes a beneficial owner (as such term is
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Company representing 25 percent (25%) or more of the combined voting
power of the Company’s then outstanding securities;

 

  (ii) any transaction occurs with respect to the Company that is subject to the
prior notice requirements of the Change in Bank Control Act of 1978;

 

  (iii) any transaction occurs with respect to the Company that will require a
“company” as defined in the Bank Holding Company Act of 1956, as amended, to
obtain prior approval of the Federal Reserve Board under Regulation Y;

 

  (iv) any plan or proposal for the dissolution or liquidation of the Company is
adopted by the stockholders of the Company;

 

  (v) individuals who, as of April 30, 1999, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
April 30, 1999 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the 1934 Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

 

  (vi) all or substantially all of the assets of the Company are sold,
transferred or distributed; or

 

  (vii) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case, with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own more than 50 percent (50%) of the
combined voting power of the Company or other corporation resulting from such
Transaction in substantially the same respective proportions as such
stockholders’ ownership of the voting power of the Company immediately before
such Transaction.

 

16



--------------------------------------------------------------------------------

Notwithstanding the foregoing, with respect to Awards subject to Section 409A of
the Code, the effect of a Change in Control and what constitutes a Change in
Control shall be set forth in the underlying Award programs and/or Award
Agreements.

14. Award Agreements

Each Award under the Plan shall be evidenced by an Award Agreement (as such may
be amended from time to time) that sets forth the terms, conditions,
restrictions and limitations applicable to the Award, including, but not limited
to, the provisions governing vesting, exercisability, payment, forfeiture, and
termination of employment, all or some of which may be incorporated by reference
into one or more other documents delivered or otherwise made available to a
Participant in connection with an Award. The Committee need not require the
execution of such document by the Participant, in which case acceptance of the
Award by the Participant shall constitute agreement by the Participant to the
terms, conditions, restrictions and limitations set forth in the Plan and the
Award Agreement as well as the administrative guidelines and practices of the
Company in effect from time to time.

15. Tax Withholding

Participants shall be solely responsible for any applicable taxes (including
without limitation income and excise taxes) and penalties, and any interest that
accrues thereon, which they incur in connection with the receipt, vesting or
exercise of any Award. The Company and its Subsidiaries shall have the right to
require payment of, or may deduct from any payment made under the Plan or
otherwise to a Participant, or may permit shares to be tendered or sold,
including shares of Common Stock delivered or vested in connection with an
Award, in an amount sufficient to cover withholding of any federal, state,
local, foreign or other governmental taxes or charges required by law or such
greater amount of withholding as the Committee shall determine from time to time
and to take such other action as may be necessary to satisfy any such
withholding obligations. The value of any shares allowed to be withheld or
tendered for tax withholding may not exceed the amount allowed consistent with
fixed plan accounting in accordance with U.S. generally accepted accounting
principles, to the extent applicable. It shall be a condition to the obligation
of the Company to issue Common Stock upon the exercise of an Option or a SAR
that the Participant pay to the Company, on demand, such amount as may be
requested by the Company for the purpose of satisfying any tax withholding
liability. If the amount is not paid, the Company may refuse to issue shares.

16. Other Benefit and Compensation Programs

Awards received by Participants under the Plan shall not be deemed a part of a
Participant’s regular, recurring compensation for purposes of calculating
payments or benefits from any Company benefit plan or severance program unless
specifically provided for under the plan or program. Unless specifically set
forth in an Award Agreement, Awards under the Plan are not intended as payment
for compensation that otherwise would have been delivered in cash.

 

17



--------------------------------------------------------------------------------

17. Unfunded Plan

Unless otherwise determined by the Committee, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any Participant holds
any rights by virtue of an Award granted under the Plan, such rights shall
constitute general unsecured liabilities of the Company and shall not confer
upon any Participant or any other person or entity any right, title, or interest
in any assets of the Company.

18. Expenses of the Plan

The expenses of the administration of the Plan shall be borne by the Company and
its Subsidiaries. The Company may require Subsidiaries to pay for the Common
Stock issued under the Plan.

19. Rights as a Stockholder

Unless the Committee determines otherwise, a Participant shall not have any
rights as a stockholder with respect to shares of Common Stock covered by an
Award until the date the Participant becomes the holder of record with respect
to such shares. No adjustment will be made for dividends or other rights for
which the record date is prior to such date, except as provided in Section 9.

20. Future Rights

No Employee shall have any claim or right to be granted an Award under the Plan.
There shall be no obligation of uniformity of treatment of Employees under the
Plan. Further, the Company and its Subsidiaries may adopt other compensation
programs, plans or arrangements as it deems appropriate or necessary. The
adoption of the Plan shall not confer upon any Employee any right to continued
employment in any particular position or at any particular rate of compensation,
nor shall it interfere in any way with the right of the Company or a Subsidiary
to terminate the employment of its Employees at any time, free from any claim or
liability under the Plan.

21. Amendment and Termination

 

(a)

The Plan and any Award may be amended, suspended or terminated at any time by
the Board, provided that no amendment shall be made without stockholder
approval, if stockholder approval is required under then applicable law,
including any applicable tax, stock exchange or accounting rules, and further
provided that no amendment to the Plan or any Award shall violate the
prohibition on repricing contained in Section 4(d). Notwithstanding the
foregoing, with respect to Awards subject to Section 409A of the Code, any
amendment, suspension or termination of the Plan or any such Award shall conform
to the requirements of Section 409A of the Code. Except as otherwise provided

 

18



--------------------------------------------------------------------------------

 

in Section 21(b), no termination, suspension or amendment of the Plan or any
Award shall adversely affect the right of any Participant with respect to any
Award theretofore granted, as determined by the Committee, without such
Participant’s written consent. Unless terminated earlier by the Board, the Plan
will terminate on April 30, 2009.

 

(b) The Committee may amend or modify the terms and conditions of an Award to
the extent that the Committee determines, in its sole discretion, that the terms
and conditions of the Award violate or may violate Section 409A of the Code;
provided, however, that (i) no such amendment or modification shall be made
without the Participant’s written consent if such amendment or modification
would violate the terms and conditions of a Participant’s offer letter or
employment agreement, and (ii) unless the Committee determines otherwise, any
such amendment or modification of an Award made pursuant to this Section 21(b)
shall maintain, to the maximum extent practicable, the original intent of the
applicable Award provision without contravening the provisions of Section 409A
of the Code. The amendment or modification of any Award pursuant to this
Section 21(b) shall be at the Committee’s sole discretion and the Committee
shall not be obligated to amend or modify any Award or the Plan, nor shall the
Company be liable for any adverse tax or other consequences to a Participant
resulting from such amendments or modifications or the Committee’s failure to
make any such amendments or modifications for purposes of complying with
Section 409A of the Code or for any other purpose. To the extent the Committee
amends or modifies an Award pursuant to this Section 21(b), the Participant
shall receive notification of any such changes to his or her Award and, unless
the Committee determines otherwise, the changes described in such notification
shall be deemed to amend the terms and conditions of the applicable Award and
Award Agreement.

22. Successors and Assigns

The Plan and any applicable Award Agreement entered into under the Plan shall be
binding on all successors and assigns of a Participant, including, without
limitation, the estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.

23. Governing Law

The Plan and all agreements entered into under the Plan shall be construed in
accordance with and governed by the laws of the State of New York.

24. No Liability With Respect to Tax Qualification or Adverse Tax Treatment

Notwithstanding any provision of this Plan to the contrary, in no event shall
the Company or any Subsidiary be liable to a Participant on account of an
Award’s failure to (i) qualify for favorable U.S. or foreign tax treatment or
(ii) avoid adverse tax treatment under U.S. or foreign law, including, without
limitation, Section 409A of the Code.

 

19